     1 '
  2
  3
  4
  5
  6
  7
  8                            UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
       ~ tTNITED STATES OF AMERICA,               Case No.: ~ %~`t~~J~
                                                                    '~~~S'
 11
                         Plaintiff,               ORDER OF DETENTION PENDING
 12                                               FURTHER REVOCATION
                                                  PROCEEDINGS
 13                                                FED.R. CRIM.P. 32.1(a)(6); 18
                                                    .S.C. § 3143(a)(1))
 14                   ~~
                        Defe      nt.
 15
16          The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the sa+~ ~~vri~.~l District of
18 ~.. ~~~~'.-~. for alleged violations) of the terms and conditions
                                                                      of probation
19 ~ or supervised release; and
20 j        Having conducted a detention hearing pursuant to Federal Rule of Crimi
                                                                                        nal
21 Procedure 32.1(a)(6)and 18 U.S.C. § 3143(a}(1), the Court finds that:
22 A. (~       The defendant has not met his/her burden of establishing by clear and
23 ~          convincing evidence that he/she is not likely to flee if released under
                                                                                        18
24 ~          U.S.C. § 3142(b) or(c). This finding is based on the following:
25           (~)     information in the Pretrial Services Report and Recommendation
26           (~/j    information in the violation petition and reports)
27           (~      the defendant's nonobjection to detention at this time
28            O      other:.


                                              1
     1         and/ or
     2 B.(~    The defendant has not met his/her burden of establishing by clear and
     3         convincing evidence that he/she is not likely to pose a danger to the
     4        safety of any other person or the community if released under 18 U.S.C
                                                                                       .
     5        § 3142(b)or (c). This finding is based on the following:
  6           (~     information in the Pretrial Services Report and Recommendation
  7           ('~    information in the violation petition and reports)
  8           ((~    the defendant's nonobjection to detention at this time
 9            () other:
 10
 1 1 IT THEREFORE IS ORDERED that the defendant be detai
                                                         ned pendi         ng the further
 12 revocation proceedings.
 13
14 Dated: ~ ~~L~ ~.IO-C/" Z~ Za ~ ~l
15                                                United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             2
